Citation Nr: 1722971	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, diagnosed as tinea versicolor.

4.  Entitlement to service connection for a scar disability, claimed as scarring over the whole body.

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to April 1968, including meritorious combat service in the Republic of Vietnam.  His DD Form 214 reflects that he received the Presidential Unit Citation, as well as the Vietnam Service Medal with two stars.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a scar disability is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed bilateral hearing loss began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed tinnitus began in service and has persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed tinea versicolor began in service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Service connection for a skin disability, diagnosed as tinea versicolor, is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss and for Tinnitus

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had bilateral hearing loss and tinnitus ever since his active military service.  See 38 C.F.R. § 3.303(b).

The Veteran's competent and credible lay statements with regard to having bilateral hearing loss and tinnitus in service are supported by, as well as consistent with, the findings in his service records which show that he was exposed to combat noise trauma in service (including his DD Form 214, which documents that he served in Vietnam, that his military occupational specialty was Infantry Weapon Repairman, and that he was awarded a Presidential Unit Citation).  See 38 U.S.C.A. § 1154(b).  The medical evidence of record documents that he has been diagnosed with bilateral hearing loss and tinnitus during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing symptoms of bilateral hearing loss and tinnitus ever since his active military service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current bilateral hearing loss and tinnitus and the combat noise trauma he was exposed to during his military service.  [The Board finds that the negative medical opinion provided by a VA audiology examiner in October 2010 (as an addendum to a September 2010 VA audiology examination) is entitled to no probative weight, because this examiner did not take into account the Veteran's credible reports of continuous symptoms since service or the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) which apply to the current claims.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed bilateral hearing loss and tinnitus began in service and have persisted since that time.  Accordingly, service connection for bilateral hearing loss and for tinnitus is warranted.

Service Connection for a Skin Disability

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had a skin disability ever since his active military service.  See 38 C.F.R. § 3.303(b).

The Veteran's competent and credible lay statements with regard to having a skin disability in service are supported by, as well as consistent with, the findings in his service records (which include treatment for a rash and blisters over his body - diagnosed as dermatitis venenata - in July 1964, a rash on his scrotum in February 1966, and a rash on his face in August 1966), as well as his documented combat service in Vietnam.  See 38 U.S.C.A. § 1154(b).  The medical evidence of record documents that he has been diagnosed with tinea versicolor during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing symptoms of skin disability ever since his active military service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current skin disability and the skin conditions he was treated for (as well as his documented combat participation) during his military service.  [The Board finds that the negative medical opinion provided by a VA skin examiner in January 2016 is entitled to no probative weight, because this examiner did not take into account the pertinent findings of skin treatment documented in the Veteran's service treatment records or the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) which apply to the current claim.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed tinea versicolor began in service and has persisted since that time.  Accordingly, service connection for a skin disability, diagnosed as tinea versicolor, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a skin disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a skin disability, diagnosed as tinea versicolor, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claim of service connection for a scar disability.

The Veteran states that he currently has a scar disability, claimed as scarring over the whole body, which he says is related to his military service and/or is secondary to his now service-connected skin disability (diagnosed as tinea versicolor).

At a January 2016 VA skin examination, the VA examiner indicated (by checking a box on the examination report) that the Veteran's current skin disability did not cause scarring or disfigurement of the head, face, or neck.  However, no findings with regard to any scars on other parts of his body were noted, and he was not given a separate scars examination.

On remand, after all outstanding pertinent treatment reports are obtained for the record (including from the Hines VA Medical Center in Hines, Illinois and from the Overton Brooks VA Medical Center in Shreveport, Louisiana - because it was noted in a July 2010 statement from the Veteran's representative that the Veteran received pertinent treatment at both of these VA facilities), the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of any scar disabilities found.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for a scar disability at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for this disability, TO SPECIFICALLY INCLUDE ALL TREATMENT REPORTS FROM THE VA MEDICAL CENTERS IN HINES, ILLINOIS AND IN SHREVEPORT, LOUISIANA.

2. The AOJ should arrange for a SCARS EXAMINATION of the Veteran to ascertain the likely cause of any scar disabilities.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each scar disability entity that is found or shown by the record.  If none are diagnosed, please reconcile that conclusion with the Veteran's reports of scarring over the whole body, noted above.

b. Please identify the likely cause for each diagnosed scar disability.  Specifically, is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability:

(i) was incurred in, related to, or caused by any incident of the Veteran's military service (WITH CONSIDERATION OF ALL PERTINENT FINDINGS IN HIS SERVICE TREATMENT RECORDS AS WELL AS HIS COMBAT SERVICE IN VIETNAM); OR

(ii) was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his now service-connected skin disability (diagnosed as tinea versicolor)?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for a scar disability.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


